Citation Nr: 0216258	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from May 1977 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for major 
depressive disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's major depressive disorder is manifested by 
disturbances in mood and motivation which results in 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised her of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, the December 2001 
statement of the case specifically referenced 38 C.F.R. 
§ 3.159 and apprised the veteran of the division of 
responsibilities between VA and a claimant in obtaining 
relevant evidence.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated with 
the file and the veteran was afforded the appropriate VA 
examination.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).  

The veteran is currently assigned a 30 percent disability 
rating for major depressive disorder.  Under the General 
Rating Formula for Psychoneurotic Disorders, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).  

Records from the Baton Rouge, Louisiana Outpatient Treatment 
Center, dated from October 1998 to September 1999, reflect 
that the veteran was seen for various physical complaints.  
In September 1999, she complained of being tired all the time 
because she had not been having restful sleep.  It was noted 
that her brother had recently committed suicide.  

VA outpatient mental health clinical reports from the Battle 
Creek, Michigan, VA Medical Center (VAMC), dated January 2000 
to November 2000, indicate that the veteran received 
treatment at the Mental Health Clinic.  Mental status 
evaluation in February 2000 revealed that she was slightly 
anxious.  Her mood was subdued and she admitted to being 
depressed.  An older brother had committed suicide in May the 
previous year, but she no longer had thoughts of wanting to 
harm herself.  There was no evidence of a thought disorder; 
she was relevant, coherent, and logical.  Her verbal 
abilities were very good and her memory, judgment, and 
insight were intact.  She had few community and social 
supports.  Moderate bipolar disorder with depression was 
diagnosed.  Her Global Assessment of Functioning (GAF) was 
estimated to be 65.  Approximately a week later, she was seen 
for complaints of depression.  She denied suicidal ideation 
and her mood was even.  She had been active and motivated 
lately.  However, she related that she had been guarded and 
suspicious toward men since she had been raped during her 
military service.  Mixed bipolar disorder was diagnosed.  

Upon VA examination in November 2001, the veteran reported 
that she was divorced and living in a trailer.  She had 
recently moved and did not have any friends.  She did visit 
her grandmother in a nursing home.  She had no joy or 
pleasure in life and felt down-hearted.  She currently worked 
in a factory despite the fact that she had two Master's 
degrees.  She felt disappointed in herself and ruminated on 
all the bad things that happened to her.  Her boss at work 
did not treat her well, but she was not able to quit because 
she needed to pay her bills.  She did not miss time for work.  
Mental status evaluation revealed that the veteran was 
restrained and withdrawn.  She was slow to respond initially 
but became more responsive during the interview.  She was 
frustrated by her inability to perform at a higher level.  
Her speech was normal, her thoughts were organized and goal-
directed.  She did not experience any hallucinations or 
delusions.  Memory and concentration were intact.  The 
assessment was moderate major depression.  Her GAF was 
estimated to be 65.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 61 and 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning well with some meaningful 
interpersonal relationships.  A score between 51 and 60 
contemplates moderate symptoms which result in moderate 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
GAF score is probative evidence for VA rating purposes, 
because it indicates a person's ability to function in the 
areas of concern in rating disabilities for VA purposes.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences impaired judgment and memory, or impaired 
thinking, she was found to suffer from typical symptoms 
related to depression and bipolar disorder, including some 
disturbances in mood and motivation, and difficulty 
establishing and maintaining relationships.  Despite a high 
level of education, the veteran was employed in a factory.  
Additionally, she did not have significant social supports.  
The veteran's GAF score has been reported to be 65, which is 
indicative of mild symptoms, as noted above.  However, the 
examiners described the veteran's symptoms as moderate.  
Based on these clinical assessments, and consideration of 
38 C.F.R. § 4.7, the Board finds that the veteran's 
psychiatric disability results in occupational and social 
impairment with reduced reliability and productivity.  Hence, 
she meets the criteria for a 50 percent rating .  See 
38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130, Diagnostic Code 9434.  

The evidence does not show that the veteran suffers from 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  She has 
maintained routine activities, including attention to her 
personal appearance and hygiene.  She was currently employed.  
Accordingly, the Board finds that the evidence does not 
support the assignment of a 70 percent rating for the 
veteran's major depressive disorder.  

Finally, a review of the record shows that the RO considered 
the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (2002).  The RO found that referral for extra-
schedular consideration was not warranted in this case.  The 
Board agrees.  Ordinarily, the VA Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  38 C.F.R. 
§ 3.321(b)(1) (2001); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  "An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
hospitalization for her psychiatric disorder.  Moreover, 
there is no objective evidence that her psychiatric disorder 
disability markedly interfered with employment beyond that 
contemplated by the rating schedule.  While her position was 
not compatible with her level of education, the veteran 
maintained steady employment and did not miss time due to her 
service-connected disability.  Accordingly, the Board finds 
that there is no objective medical evidence which 
demonstrates anything exceptional or unusual about the 
veteran's service-connected right knee disability which is 
not contemplated in the criteria in VA's Schedule for Rating 
Disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Hence, referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  



ORDER

A 50 percent rating for major depressive disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

